—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused employment without good cause.
A representative from Allwash of Syracuse, Inc. testified that on September 26 or 27, 1991 he called claimant on the telephone and offered him a job as an asbestos handler commencing October 1, 1991. The representative further testified that claimant, who had worked for Allwash earlier that year in the same capacity but at a lower rate of pay, refused the offer of employment without articulating any reason therefor. Although claimant denies ever speaking with anyone from Allwash about a job, this merely created a credibility question for the Unemployment Insurance Appeal Board to resolve (see, Matter of Smertenko [Levine], 50 AD2d 694). Any contention by claimant that his asbestos handler license had expired is belied by documentary evidence in the record indicating a November 30, 1991 expiration date for the license required to do this job. Under the circumstances, the Board’s decision disqualifying claimant from receiving unemployment insurance benefits because he refused employment without good cause must be upheld as it is supported by substantial evidence (see, Matter of Weisberg [Levine] 52 AD2d 681; Matter of Piech [Levine] 50 AD2d 980).
Weiss, P. J., Levine, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.